        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
GILBERTO PEREIRA BRITO, FLORENTIN               )
AVILA LUCAS, JACKY CELICOURT,                   )
                                                )
                        Petitioners,            )
                                                )
      v.                                        )   C.A. No. 1:19-cv-11314-PBS
                                                )
WILLIAM P. BARR, U.S. Attorney General, et al., )
                                                )
                        Respondents.            )
                                                )



 RESPONDENTS’ OPPOSITION TO PETITIONERS’ MOTION FOR FINAL JUDGMENT
         Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 2 of 17



                                       I.      INTRODUCTION

       Petitioners move this Court to enter a premature final judgment by certifying their class and

granting their request for permanent injunctive and corresponding declaratory relief. See ECF Nos. 52,

53. The Court should deny that motion. In this putative class action, Petitioners allege that the

procedures that have governed custody redetermination hearings (or “bond hearings”) under 8 U.S.C.

§ 1226(a) for nearly 20 years violate their right to due process. See ECF No. 1. Petitioners’ requested

relief would require the immigration court to conduct retroactive bond hearings for every single

putative class member detained under Section 1226(a), regardless of the merits or the likelihood of

release for each detainee. Thus, a final judgment in this class action lawsuit and at this juncture would

have severe ramifications on immigration procedures.

       The Court should deny Petitioners’ motion for final judgment for several additional reasons, as

well. First Petitioners failed to cite any authority, Federal Rule of Civil Procedure, or procedural

vehicle as a basis for their motion. At the very least, Respondents request that the Court order

Petitioners to proffer the authority and rule upon which they base their motion, so that Respondents

can prepare a proper opposition. Second, entering a final judgment at this juncture would run contrary

to the judicial policy against piecemeal appellate review because this case presents the identical

underlying salient question to one that the First Circuit is considering in Doe v. Smith, et al, No. 19-

1368 (1st Cir. Apr. 18, 2019) (appealing this Court’s decision in Doe v. Smith, et al, No. 1:18-cv-

12266-PBS (D. Mass., Feb. 12, 2019)). 1 Third, Petitioners’ request for a final judgment on their




1
  On July 25, 2019, the First Circuit granted an extension on the Government’s deadline to file its brief
and appendix. See Doe v. Smith, et al, No. 19-1368 (1st Cir. Apr. 18, 2019). The Government’s new
deadline is August 12, 2019. The Government intends to include the status of this case in its brief, as
requested by this Court. See June 26, 2019 Tr. 16:17-19.
                                                     1
         Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 3 of 17



request for a permanent injunction would be inappropriate because such an injunction would impose

severe burdens on the Government and would have adverse effect on public interests.

       For these reasons, this Court should deny Petitioners’ motion for entry of final judgment.

                        II.     FACTUAL AND PROCEDURAL HISTORY

       Respondents have previously documented this case’s procedural history in their Opposition to

Class Certification (ECF No. 51 at 3-4). Accordingly, Respondents incorporate by reference the

procedural history of this case, as detailed in Respondents’ prior filing.

       Petitioners filed their motion for class certification on June 18, 2019. ECF No. 18. Consistent

with the deadlines set by the Court (see ECF No. 37), Respondents timely filed their opposition on

July 19, 2019. ECF No. 51. On the same day, Petitioners additionally moved this Court to enter final

judgment while the motion for class certification remained pending. ECF No. 53. Petitioners’ motion

for class certification and motion for entry of final judgment remain pending before this court. See

ECF Nos. 18, 52, 53.

                                          III.   ARGUMENT

A.     Petitioners fail to cite any authority to support their motion for final judgment.

       Petitioners request injunctive and corresponding declaratory relief, on a classwide basis, that

would enjoin the normal operation of Section 1226(a) in the Boston and Hartford Immigration Courts,

which the agencies and the courts have long interpreted to place the burden on the detainee. Despite

the unprecedented and sweeping requested relief, Petitioners fail to cite a single rule or authority as a

basis for their motion. The lack of legal citation leaves the Court to speculate as to the procedural basis

Petitioners request the Court to rule under and potentially reform immigration operations.

       Petitioners’ motion mainly relies on substantive issues that they allege warrant granting them a

final judgment from this Court. See generally ECF Nos. 52, 53. Yet Petitioners fail to cite any



                                                     2
         Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 4 of 17



authority or procedural vehicle for this Court to even consider their motion. Neither the local rules nor

the Federal Rules of Civil Procedure provide a section entitled “MOTION FOR ENTRY OF FINAL

JUDGMENT,” as stylized by Petitioners. See ECF Nos. 52, 53. As a matter of fundamental fairness,

Respondents cannot prepare a proper opposition absent notice of the legal standards pursuant to the

relevant authority or Federal Rules of Civil Procedure.

       Accordingly, the Court should deny Petitioners’ motion for entry of final judgment. At the very

least, Respondents request an order requiring Petitioners to proffer the authority and rule upon which

they base their motion.

B. Final judgment would be improper before First Circuit’s forthcoming decision in Doe.

       Entering a final judgment at this juncture would run contrary to judicial policy against

piecemeal appellate review. There is a “strong judicial policy disfavoring piecemeal appellate review.”

Credit Francais Int'l S.A. v. Bio-Vita, Ltd., 78 F.3d 698, 706 (1st Cir. 1996) (quoting Kersey v.

Dennison Mfg. Co., 3 F.3d 482, 487 (1st Cir. 1993)). This case presents the identical underlying salient

issue that is before the United States Circuit Court of Appeals for the First Circuit in Doe. Just like this

Court, the First Circuit is considering whether the existing procedures for custody redetermination

hearings held pursuant to 8 U.S.C. § 1226(a) satisfy the Due Process Clause of the Fifth Amendment

to the Constitution. Thus, the First Circuit’s forthcoming decision in Doe will narrow or resolve the

issues and assist in the resolution of the relevant questions of law. Accordingly, judicial economy

favors denying Petitioners’ motion for entry of final judgment.

C.     Permanent Injunction is not appropriate because it would violate congressional intent
       and impose a severe burden on the Government.

       Notwithstanding the above considerations, Petitioners have not shown that final judgment on

their request for a permanent injunction would be appropriate under the requisite standard. In order to

succeed in a request for a permanent injunction, Petitioners must prove that: “(1) plaintiffs prevail on

                                                     3
             Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 5 of 17



the merits; (2) plaintiffs would suffer irreparable injury in the absence of injunctive relief; (3) the harm

to plaintiffs would outweigh the harm the defendant would suffer from the imposition of an injunction;

and (4) the public interest would not be adversely affected by an injunction.” Healey v. Spencer, 765

F.3d 65, 74 (1st Cir. 2014) (internal citations omitted)). Applying these factors demonstrates that a

premature permanent injunction remains unwarranted because an order severely overhauling 20 years

of detention operations would: 1) overwhelm the immigration court’s docket; and 2) would not serve

the public interest because such judicial reform runs contrary to congressional intent as well as

Congress’s plenary authority to create procedures for removing noncitizens in the United States. Thus,

the Court should deny Petitioners’ request for final judgment.

        i.       A permanent injunction would impose a substantial burden on the Government
                 that outweighs Petitioners’ interest on balance.

        A permanent injunction would impose a substantial burden on Respondents that outweighs

Petitioners’ interest. Healey, 765 F.3d at 74 (plaintiff must prove that “the harm to plaintiffs would

outweigh the harm the defendant would suffer from the imposition of an injunction.”). Here,

Petitioners cannot show that their harm would be greater than the burden an injunction would impose

on Respondents. Rather, as Respondents explained in their Opposition to Class Certification (ECF No.

51), Petitioners’ harm would be the requirement that they seek the relief Congress afforded them. See,

e.g., Lauf v. E.G. Shinner & Co., 303 U.S. 323, 330 (1938) (rejecting constitutional challenge to

statutory restrictions on injunctive relief); Cary v. Curtis, 44 U.S. 236, 250 (1845) (upholding

Congress’s abolition of a cause of action in part because the claimant “was not without other modes of

redress”); cf. Swain v. Pressley, 430 U.S. 372, 381 (1977) (“the substitution of a collateral remedy

which is neither inadequate nor ineffective to test the legality of a person's detention does not

constitute a suspension of the writ of habeas corpus”). The proper channel for relief, therefore, would

be to file individual habeas petitions in district court and/or wait for the First Circuit’s resolution in

                                                      4
         Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 6 of 17



Doe. See Sindi v. El-Moslimany, 896 F.3d 1, 31 (1st Cir. 2018) (holding that injunctions must be ‘“no

more burdensome to the defendant than necessary to provide complete relief to the plaintiffs.’”)

(quoting Madsen v. Women's Health Ctr., Inc., 512 U.S. 753, 759 (1994)).

       Petitioners assert that the burden on the Government would be “minimal” because the

Government “is already required to provide every class member with a bond hearing[.]” ECF No. 53

at 6. However, Petitioners’ requested relief does not only pertain to prospective bond hearings, but

also includes retroactive bond redeterminations. As discussed above, Petitioners request that “each

class member be released unless provided with a bond hearing” where the Government bears the

burden of proof. ECF No. 1 at 24. But if the Court grants Petitioners’ requested relief, the Boston and

Hartford immigration courts would have to re-do bond redetermination hearings for every single

individual detained under Section 1226(a). This would undoubtedly overwhelm a backlogged

immigration court system based on the sheer volume alone. See ECF No. 18 (alleging that 700

detainees bore the burden of proof in the Boston immigration court). The voluminous retroactive bond

hearings would choke the immigration court’s docket and potentially interfere with previously

scheduled cases. And the time and effort expended resulting from a final judgment may be superseded

by the First Circuit’s impending decision in Doe.

       Moreover, Petitioners’ requested relief is much broader than a declaratory judgment or

injunction changing the standards and burdens of proof currently applicable to bond hearings. To

implement the requested final judgment would be a drastic change to the detention procedures that

have been employed for over 20 years. Petitioners are also requesting an order mandating automatic

bond hearings for any putative class member and automatic release of a class member if the

immigration court does not provide the bond hearing within a reasonable time. These additional novel

and unprecedented requirements are contrary to the Immigration and Nationality Act (“INA”) and its



                                                    5
          Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 7 of 17



implementing regulations. Especially where Petitioners provide no basis for these requirements, these

consequences alone significantly favor denying Petitioners’ motion for entry of final judgment.

         Further, Petitioners’ proposed judicial reform would place an enormous investigative burden

on the Government. Indeed, by shifting the burden to the Government at a bond hearing, the

Government would be expected to provide evidence that the detainee is in the best position to provide.

Undoubtedly, a detainee is in the best position to proffer individualized evidence relevant to his or her

dangerousness or flight risk, as an alien is in sole control of information related to his or her criminal

record and activity both in one’s home country and in the United States, as well as one’s identity and

nationality, family ties to the United States, a record of employment, an established place of residence,

and future prospects for relief from removal. See Matter of Guerra, 24 I. & N. Dec. 37, 40-41 (BIA

2006).

         This is particularly true with respect to those putative class members who have not been

present in the United States for a substantial amount of time. In such circumstances, the Government

may have little to no information about an individual, apart from the fact that he or she is not a United

States citizen and is not in the country legally. For example, the Government may encounter an alien

who has recently entered the United States without authorization. This alien may not be in possession

of an identity document to reveal his or her name, date of birth, or country of citizenship. The

Government would have no knowledge of his or her background and whether he or she represents a

danger or a flight risk; this information resides with the alien. Even for an individual detained under

Section 1226(a) who has been present in the United States for a significant amount of time, such alien,

and not the Government, is still is in the best position to detail his or her equities to demonstrate a lack

of danger or flight risk.




                                                     6
         Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 8 of 17



       On balance, Petitioners’ interest does not outweigh the above-referenced heavy burden that

would be placed on Respondents. First, individuals detained under Section 1226(a) already have ample

procedural protections to challenge their detention. Upon initial apprehension, the Department of

Homeland Security (“DHS”) makes an individualized custody determination. 8 C.F.R. §§ 236.1(c)(8),

236.1(g). DHS may release the alien if the alien demonstrates to the satisfaction of the officer that

release would not pose a danger to property or persons and that the alien is likely to appear for

removal proceedings. Id. If the officer denies bond (or sets a bond the alien believes is too high), the

alien may at any time ask an immigration judge (“IJ”) for a redetermination of the custody decision.

8 C.F.R. §§ 236.1(d)(1), 1236.1(d)(1).

       The IJ decides whether to release the alien based on numerous factors that include the alien’s

ties to the United States and that predict whether the alien will pose a flight risk or a danger to the

community. Matter of Guerra, 24 I. & N. Dec. at 40-41. The IJ may also consider the “amount of bond

that is appropriate.” Id. at 40. And insofar as Section 1226(a) only permits the detention of “alien[s],”

an IJ reviewing a custody determination may also order that the individual be released based on a

finding that he or she is not in fact an alien and is instead a United States citizen. 2 8 U.S.C. § 1226(a);

see 8 C.F.R. § 1236.1(d) (“the immigration judge is authorized to . . . detain the alien in custody,

release the alien, and determine the amount of bond if any, under which the [alien] may be released . .

. .”) (emphasis added). If the IJ concludes after the hearing that the alien should not be released, the

alien may appeal the IJ’s decision to the Board of Immigration Appeals (“BIA”). 8 C.F.R.

§ 236.1(d)(3), § 1236.1(d)(3). Further, if the IJ denies release on bond but the alien’s circumstances



2
  Citizenship determinations in bond proceedings are based on the same standards that apply in
removal proceedings. Although DHS bears the burden of proof with respect to alienage, the detainee
bears the burden of establishing his or her claim to United States citizenship by a preponderance of the
evidence once DHS demonstrates that the detainee was born abroad. See Matter of Baires-Larios, 24 I.
& N. Dec. 467 (BIA 2008).
                                                      7
         Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 9 of 17



change, the alien may request another bond hearing based on those changed circumstances. 8 C.F.R.

§ 1003.19(e); Matter of Uluocha, 20 I. & N. Dec. 133 (BIA 1989). Finally, a detainee may challenge

the constitutionality of his or her detention by filing an individual habeas petition in district court.

Undoubtedly, detainees have ample procedural protections in place, absent the injunction that

Petitioners seek, which do not impose a substantial burden on the Government.

       Additionally, as referenced above, the salient issues in the present matter are pending on appeal

before the First Circuit in Doe. Consequently, Petitioners’ arguments are being addressed, even in the

absence of a permanent injunction. Thus, considering the ample procedural protections afforded to

individuals detained under Section 1226(a) and the underlying issues being addressed on appeal in

Doe, Petitioners’ interest in the present matter does not outweigh the substantial burden that would be

imposed on Respondents if the Court grants a permanent injunction.

       Accordingly, a permanent injunction would impose significant burdens on the immigration

court to re-calendar and hold retroactive bond redetermination hearings, as well as imposing a

substantial investigative burden on the Government. The Court should thus deny Petitioners’ motion

for entry of final judgment.

       ii.     The proposed final judgment would also run contrary to public interest.

       The Court should also deny Petitioners’ request for a permanent injunction because this relief

would have adverse effects on public interest. Healey, 765 F.3d at 74 (plaintiff must prove that “the

public interest would not be adversely affected by an injunction.”). As indicated by Congressional

intent, detention incident to removal proceedings is consistent with the public interest to promptly

complete proceedings and execute removal orders. The Supreme Court has observed that “[t]here is

always a public interest in prompt execution of removal orders: The continued presence of an alien

lawfully deemed removable undermines the streamlined removal proceedings IIRIRA established, and



                                                      8
        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 10 of 17



‘permit[s] and prolong[s] a continuing violation of the United States law.” Nken v. Holder, 556 U.S.

418, 436 (2009).

       Nonetheless, Petitioners argue that “judicial intervention” in this matter supports public interest

because it would reunite detainees with their families. ECF No. 53 at 6. However, Petitioners’ request

for relief would be contrary to 20 years of the immigration court’s operation and practice of holding

bond under Section 1226(a) hearings in Massachusetts and New Hampshire and encroach on

Congress’s plenary powers over the entire nation.

       The Supreme Court has concluded that the relevant precedents have “firmly and repeatedly

endorsed the proposition that Congress may make rules as to aliens that would be unacceptable if

applied to citizens.” Demore v. Kim, 538 U.S. 510, 522 (2003) (collecting cases); see Zadvydas v.

Davis, 533 U.S. 678, 718 (2001) (Kennedy, J., dissenting) (“The liberty rights of the aliens before us

here are subject to limitations and conditions not applicable to citizens.”). As such, “[t]he power to

expel aliens” is “essentially a power of the political branches of government.” Carlson v. Landon, 342

U.S. 524, 532 (1952). So long as “aliens fail to obtain and maintain citizenship by naturalization, they

remain subject to the plenary power of Congress to expel them under the sovereign right to determine

what noncitizens shall be permitted to remain within our borders.” Carlson, 342 U.S. at 534; see Reno

v. Flores, 507 U.S. 292, 314 (1993) (“Over no conceivable subject is the legislative power of Congress

more complete.”). However, Petitioners invite this Court to impose relief that is contrary to 20 years of

practice by, shifting the burden to the Government and by mandating release unless an automatic bond

hearing is provided in a short time frame. The Court should decline Petitioners’ invitation to grant

such broad relief.

       Additionally, a permanent injunction would have adverse effects on the public interest because

such relief would run contrary to Congressional intent. Congress enacted the current version of Section



                                                    9
        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 11 of 17



1226(a) as part of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(“IIRIRA”), Pub. No. 104-208, 110 Stat. 3009-546 (enacted Sept. 30, 1996). In enacting IIRIRA,

Congress “had before it evidence that one of the major causes of [former Immigration and

Naturalization Services’ (“INS”)] failure to remove deportable criminal aliens was the agency’s failure

to detain those aliens during their removal proceedings.” Demore, 538 U.S. at 519

       In 8 U.S.C. § 1226(a), Congress provided that “an alien may be arrested and detained pending

a decision on whether the alien is to be removed from the United States.” (emphasis added). Section

1226(a) thus reflects Congress’s intent to grant the Executive Branch broad discretion in determining

the circumstances under which an alien should remain detained for removal proceedings. To provide

further context of Congress’s intent, the Court should look at the promulgation of 8 C.F.R. §

236.1(c)(8).

       In 1997, former INS promulgated a regulation implementing the new Section 1226(a), which

provided that:

       Any officer authorized to issue a warrant of arrest may, in the officer’s discretion,
       release an alien not described in section 236(c)(1) of the Act, under the conditions
       at section 236(a)(2) and (3) of the Act; provided that the alien must demonstrate
       to the satisfaction of the officer that such release would not pose a danger to
       property or persons, and that the alien is likely to appear for any future
       proceeding.

8 C.F.R. § 236.1(c)(2) (1998) (emphasis added). In promulgating these regulations implementing

Section 1226, the INS explained that the regulation was intended to achieve Congress’s intent, which

was to increase detention to ensure the removal of aliens. See Inspection and Expedited Removal of

Aliens; Detention and Removal of Aliens; Conduct of Removal Proceedings; Asylum Procedures, 62

Fed. Reg. 10,312 at 10,323 (1997) (“Several commenters stated that § 236 of the proposed rule as

written is a reversal of long established procedure that provides that a noncriminal alien is

presumptively eligible for release. . . . The mandate of Congress, as evidenced by budget

                                                    10
        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 12 of 17



enhancements and other legislation, is increased detention to ensure removal. Accordingly, because

the Service believes that the regulation as written is consistent with the intent of Congress, the interim

rule has not modified the proposed rule in this regard.”).

       Accordingly, Section 1226(a) reflects Congress’s intent to afford “broad discretion” to the

Executive Branch in determining which individuals should remain detained for removal proceedings,

Nielsen v. Preap, 139 S. Ct. 954, 966 (2019), and to increase the probability that aliens who are

ordered removed are in fact removed. H.R. Rep. 104-469(I), at 123; Zadvydas, 533 U.S. at 699-700

(assessing the reasonableness of immigration detention “primarily in terms of the statute’s basic

purpose”). Indeed, as discussed above, Congress enacted Section 1226(a) based on concern that “[a]

chief reason why many deportable aliens are not removed from the United States is the inability of the

INS to detain such aliens through the course of their deportation proceedings.” H.R. Rep. 104-469, at

123.

       The Supreme Court has noted the important relationship between public interest and

congressional intent on this matter. See Nken, 556 U.S. at 436. A permanent injunction that reforms

the operation of bond hearings would circumvent Respondents’ ability to act consistent with

Congress’s intent. Thus, judicial intervention on this matter would have adverse effect on public

interest. Accordingly, the Court should deny Petitioners’ request for an entry of final judgment and

request for a permanent injunction.

D.      Final judgment at this juncture is improper because Respondents have not had an
       opportunity to submit any briefing on Petitioners’ claim under the APA.

       The Court should also deny Petitioners’ motion for entry of final judgment because

Respondents have not had an opportunity to submit briefings on Petitioners’ claim under the INA or

the Administrative Procedure Act (“APA”). Petitioners assert that the BIA’s decision in Matter of

Adeniji and its progeny is arbitrary and capricious. 22 I. & N. Dec. 1102, 1114 (BIA 1999) (holding

                                                    11
        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 13 of 17



that an alien seeking release must demonstrate that his or her release “would not pose a danger to

property or persons, and that [he or she] is likely to appear at any future proceeding.”). See ECF No. 1

at ¶¶ 24, 93-94.

       Petitioners argue that an entry of final judgment is warranted because this Court has “already”

decided on the issues at hand. See generally ECF No. 30. The Court, however, has never addressed the

issues relating to Petitioners APA claim. Moreover, this Court has only decided on the

constitutionality of Section 1226(a) within the context of individual habeas petitions, and has never

addressed these issues in a class action lawsuit. See e.g., Pensamiento v. McDonald, 315 F. Supp. 3d

684, 692 (“Petitioner must show he was prejudiced by the constitutional error”); Figueroa v.

McDonald, No. CV 18-10097-PBS, 2018 WL 2209217, at *6 (D. Mass. May 14, 2018); Doe v.

Tompkins, No. 1:18-cv-12266, 2019 U.S. Dist. LEXIS 22616 at *8 (D. Mass. Feb. 12, 2019); Diaz

Ortiz v. Tompkins, No. 1:18-cv-12600, 2019 U.S. Dist. LEXIS 14155 at *3 (D. Mass. Jan. 29, 2019).

Even in those decisions, this Court has explicitly declined to rule on any APA issue, including

Petitioners’ claim. See Pensamiento, 315 F. Supp. 3 at 693 n.6 (declining to reach petitioner’s

alternative APA arguments). Thus, the Court should not enter a final judgment on this issue until it

provides Respondents with an opportunity to submit arguments on the matter.

       If provided with an opportunity to submit briefing, Respondents would at the very least submit

that Congress has precluded this Court from reviewing Petitioners’ claim under the APA. Congress

provided in 8 U.S.C. § 1226(e) that “[n]o court may set aside any action or decision by the Attorney

General under this section regarding the detention or release of any alien or the grant, revocation, or

denial of bond or parole.” 8 U.S.C. § 1226(e).

       Even assuming that Section 1226(e) does not bar Petitioners’ challenge to Matter of Adeniji

altogether, that provision underscores the fact that a BIA decision interpreting Section 1226(a) is a



                                                   12
        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 14 of 17



quintessential example of situation in which Chevron deference applies. “Where the BIA’s legal

conclusions concern statutes and regulations related to immigration matters . . . [the Court] grant[s] the

BIA’s interpretations Chevron deference.” Soto-Hernandez v. Holder, 729 F.3d 1, 3 (1st Cir. 2013)

(citing Chevron U.S.A. Inc. v. Natural Res. Def. Council, 467 U.S. 837 (1984)); see also Negusie v.

Holder, 555 U.S. 511, 516 (2009) (“Consistent with the rule in [Chevron], the BIA is entitled to

deference in interpreting ambiguous provisions of the INA.”). Under Chevron, when a statute “is silent

or ambiguous with respect to the specific issue” the Court may ask only “whether the agency’s answer

is based on a permissible construction of the statute.” I.N.S. v. Aguirre–Aguirre, 526 U.S. 415, 424

(1999) (quoting Chevron, 467 U.S. at 843, 104 S.Ct. 2778) (internal quotation marks omitted). The

Court “must uphold the BIA’s interpretation . . . so long as it is reasonable and consistent with the

statute.” Rumierz v. Gonzales, 456 F.3d 31, 37 (1st Cir. 2006).

       Notably, the Chevron analysis requires that “the agency’s construction is accorded substantial

deference, and courts are not to substitute their own judgment for that of the agency.” Flock v. United

States Department of Transportation, 840 F.3d 49, 55 (1st Cir. 2016). The holding in Matter of Adeniji

that an alien must demonstrate that “release would not pose a danger to property or persons, and that

(he) is likely to appear for any future proceeding” – “even though section [1226(a)] does not explicitly

contain such a requirement” – is reasonable and consistent with Congress’s purpose in enacting

IIRIRA. 22 I. & N. Dec. at 1113. The BIA reached its conclusion after carefully examining the

regulations promulgated in the wake of IIRIRA, which provided that “the alien must demonstrate to

the satisfaction of the officer that such release would not pose a danger to property or persons, and that

the alien is likely to appear for any future proceeding.” Id. at 1112 (citing 8 C.F.R. § 236.1(c)(8)).

       In Maldonado-Velasquez v. Moniz, the district court noted that the BIA’s statutory

interpretation of placing the burden on aliens detained under Section 1226(a) at bond hearings was



                                                    13
        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 15 of 17



reasonable and entitled to deference. 274 F. Supp. 3d 11, 14 n.1 (D. Mass. 2017) (internal citation

omitted)). Thus, Matter of Adeniji represents a reasonable interpretation of Section 1226(a) and is

entitled to deference under Chevron principles. Aguirre-Aguirre, 526 U.S. at 425 (recognizing that

“judicial deference to the Executive Branch is especially appropriate in the immigration context where

officials ‘exercise especially sensitive political functions that implicate questions of foreign

relations”). Petitioner’s alternative challenge to the BIA’s precedent thus necessarily fails.

Accordingly, the Court should deny Petitioners’ motion for entry of final judgment.

                                             IV.     CONCLUSION

       For the foregoing reasons, this Court should deny Petitioners’ motion for entry of final

judgment.




                                                    14
       Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 16 of 17



Dated: August 2, 2019              Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   Civil Division

                                   WILLIAM C. PEACHEY
                                   Director
                                   Office of Immigration Litigation - District Court Section

                                   ELIANIS N. PÉREZ
                                   Assistant Director

                                   J. MAX WEINTRAUB
                                   Senior Litigation Counsel

                                   C. FREDERICK SHEFFIELD
                                   Senior Litigation Counsel

                                   /s/ Huy M. Le
                                   HUY M. LE
                                   M.A. BBO No. 697256
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division
                                   Office of Immigration Litigation
                                   District Court Section
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Telephone: (202) 353-4028
                                   Facsimile: (202) 305-7000
                                   E-mail: Huy.M.Le2@usdoj.gov

                                   Attorneys for Respondents




                                        15
        Case 1:19-cv-11314-PBS Document 55 Filed 08/02/19 Page 17 of 17



                                CERTIFICATE OF SERVICE
                                 Civil No. 1:19-cv-11314-PBS

       I hereby certify that this document will be filed through the electronic filing system of the

Court, which system will serve counsel for all parties.


Dated: August 2, 2019                                /s/ Huy M. Le
                                                     By: HUY M. LE
                                                     Trial Attorney




                                                16
